DETAILED ACTION
This action is in response to the initial filing of Application no. 16/657444 on 10/18/2019.
Claims 1 – 10 are still pending in this application, with claims 1 and 6 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  “fist” should recite --first --.  Appropriate correction is required.
Claims 1 and 6 are objected to because of the following informalities: “outout” in this phrase, “obtain second SBR payload and second MPS212 payload for stereo outout” should recite -- output --. Appropriate correction is required.
Claims 1 and 6 are objected to because of the following informalities: the acronym MPS 212 should be spelled out when it first appears in a claim set. Appropriate correction is required.

Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 1-4 and 6 - 9
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1 - 4 and 6 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 9 and 12 of US 10,490,197. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.

Current Application
1. A method of decoding a QCE(Quadruple Channel Element) including a first CPE(Channel Pair Element) and a second CPE, the method comprising: obtaining fist SBR(spectral band replication) payload and first MPS212 payload for stereo output layout by decoding the first CPE; obtaining second SBR payload and second MPS212 payload for stereo outout layout by decoding the second CPE; generating a pair of band-limited internal channel(IC) signals based on the first MPS212 payload, the second MPS212 payload, and a pair of internal channel gain(ICG)s; downmixing the first SBR payload and the second SBR payload into downmixed SBR parameters using rendering parameters of a format converter; and generating a pair of full-band internal channel signals based on the generated pair of band- limited internal channel signals and the downmixed SBR parameters.

2. The method of claim 1, wherein the generating of the band-limited IC signal comprises determining whether IC processing for the first CPE and the second CPE is possible.

3. The method of claim 1, further comprising generating stereo output channel signals based on 

4. The method of claim 1, wherein the generating of the pair of the band-limited IC signals comprises: calculating the pair of the ICGs with respect to the QCE based on the rendering parameters of the format converter.

6. An apparatus for processing an audio signal, the apparatus comprising: a receiver configured to receive a QCE(Quadruple Channel Element) including a first CPE(Channel Pair Element) and a second CPE; and an internal channel (IC) signal generator configured to obtain fist SBR(spectral band replication) payload and first MPS212 payload for stereo output layout by decoding the first CPE; obtain second SBR payload and second MPS212 payload for stereo outout layout by decoding the second CPE; generate a pair of band-limited internal channel(IC) signals based on the first MPS212 payload, the second MPS212 payload, and a pair of internal channel gain(ICG)s; downmix the first SBR payload and the second SBR payload into downmixed SBR parameters using rendering parameters of a format converter; and generate a pair of full-band internal channel signals based on the generated pair of band- limited internal channel signals and the downmixed SBR parameters.

7. The apparatus of claim 6, wherein the IC signal generator is further configured to determine whether IC processing for the first CPE and the second CPE is possible.

8. The apparatus of claim 6, further comprising a stereo output signal generator configured to generate stereo output channel signals based on the generated pair of the full-band internal channel signals.

9. The apparatus of claim 6, wherein the IC signal generator is further configured to calculate the pair of the ICGs with respect to the QCE based on the rendering parameters of the format converter.



1.  A method of processing an audio signal, the method comprising: receiving a channel pair element bitstream encoded via MPEG Surround 212 (MPS212) and applied spectral band replication (SBR);  generating a band-limited internal channel (IC) signal based on the channel pair element bitstream and an internal channel gain (ICG);  downmixing a pair of SBR parameters into a mono SBR parameter based on a rendering parameter of a format converter;  generating a full band IC signal based on the generated band-limited IC signal and the mono SBR parameter;  and generating stereo output signals, based on the generated full band IC signal. 
 
2.  The method of claim 1, wherein the generating of the band-limited IC signal comprises determining whether the IC processing for the channel pair element bitstream is possible. 
 
3.  The method of claim 2, wherein whether the IC processing for the channel pair element bitstream is possible is determined based on whether a 
pair of channels included in the channel pair element bitstream belong to a same IC group. 
 

 
7.  An apparatus for processing an audio signal, the apparatus comprising: a receiver configured to receive a channel pair element bitstream encoded via MPEG Surround 212 (MPS212) and applied spectral band replication (SBR);  an internal channel (IC) signal generator configured to generate a band-limited IC signal based on the channel pair element bitstream and an internal channel gain (ICG), downmix a pair of SBR parameters into a mono SBR parameter based on a rendering parameter of a format converter, and generate a full band IC signal based on the generated band-limited IC signal and the mono SBR parameter;  and a stereo output signal generator configured to generate stereo output signals, based on the generated full band IC signal. 
 
8.  The apparatus of claim 7, wherein the IC signal generator is further configured to determine whether the IC processing for the channel pair element bitstream is possible. 
 
9.  The apparatus of claim 8, wherein whether the IC processing for the channel pair element bitstream is possible is determined based on whether a pair of channels included in the channel pair element bitstream belong to a same IC group. 
 

 
12.  The apparatus of claim 7, wherein the IC signal generator is configured to calculate the ICG and apply the ICG.
     


	As shown above, claims 1 – 3 and 7 - 9 of US 10,490,197 recite the limitations which are recited in claims 1- 3 and 6 – 8 of the current application except for decoding multiple channel 
	As shown above, claims 6 and 12 of US 10,490,197 recite the limitations which are recited in claims 4 and 9 of the current application except for calculating the pair of the ICGs with respect to the QCE based on the rendering parameters of the format converter. However, claim 6 of US 10,490,197 further recites the use of the rendering parameters of the format converter to perform decoding operations. Therefore, it would have been obvious to further use the rendering parameters of the format converter to perform decoding operations including calculation ICGs.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver configured to receive and IC signal generator configured to obtain in claims 6 – 10 and stereo output signal generator configured to generate in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657